Citation Nr: 1616026	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to December 1954.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied entitlement to a TDIU.

In July 2014, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Board denied the claim for a TDIU by way of an August 2014 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2015, the Court set aside the Board's August 2014 decision, in part, and remanded the case for readjudication in compliance with directives specified in an April 2015 Joint Motion filed by counsel for the Veteran and VA.

The Board remanded this matter in October 2015 for further development in compliance with the Joint Motion.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: pleural calcifications, rated 60 percent disabling; bilateral hearing loss, rated 10 percent disabling; and tinnitus, rated 10 percent disabling; his combined disability rating is 70 percent.

2.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. 



CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in March 2012, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2012 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the impact of his service-connected disabilities on his employability and opinions have been obtained in this regard.

In its October 2015 remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain all VA records of the Veteran's treatment dated since January 2014, ask the Veteran to identify any additional relevant private treatment records and to complete the appropriate release form so as to allow VA to obtain any such private treatment records, and obtain an opinion as to the impact of the Veteran's service-connected disabilities upon his employability.  
 
As noted above, all relevant VA treatment records (including all records dated since January 2014) have been obtained and associated with the file.  Also, an opinion was obtained in December 2015 as to the impact of the Veteran's service-connected disabilities on his employability.  Moreover, the AOJ sent a letter to the Veteran in November 2015 and asked him to identify any additional relevant private treatment records and to complete the appropriate release form so as to allow VA to obtain any such records.  Copies of the release form (VA Form 21-4142) were included with the letter. 

The Veteran did not respond to the November 2015 letter and did not submit any release form so as to allow VA to obtain any additional private treatment records. VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not identify any outstanding private treatment records and did not complete the appropriate release form to allow VA to obtain any such records, VA has no further duty to attempt to obtain any additional private treatment records.

Thus, with respect to the claim for a TDIU, the AOJ substantially complied with all of the Board's October 2015 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim for a TDIU.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: pleural calcifications, rated 60 percent disabling; bilateral hearing loss, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  His combined disability rating is 70 percent.  The Veteran, therefore, meets the percentage requirements for a TDIU.  See Id.  The remaining question is whether his service-connected disabilities alone preclude gainful employment for which his education and occupational experience would otherwise qualify him.

VA treatment records dated from January 2009 to April 2011, VA examination reports dated in September and December 2011, and the Veteran's March 2012 claim (VA Form 21-8940) reveal that he completed 4 years of high school, that he had been self-employed as a barber since September 1958, that he stopped working full time in January 1995, and that he remained employed as a barber on a part time basis (16 hours per week) at the time of his March 2012 claim.  He indicated during the VA examinations that although his tinnitus was "somewhat bothersome," neither the tinnitus nor his hearing loss really affected the ordinary conditions of his daily life (including his ability to work).  He reported that his respiratory disability, however, resulted in a gradual decline in his ability to perform his job.

In May 2012, a VA medical professional reviewed the Veteran's claims file and opined that his service-connected respiratory disability (pleural calcifications) did not likely ("less likely than not") render him unable to secure and maintain substantially gainful employment.  The opinion provider reasoned that treatment records dated in March 2012 noted that the Veteran had multiple non service-related medical problems including, but not limited to, hypertension, hyperlipidemia, coronary artery disease status-post 3-vessel coronary artery bypass graft, carotid artery disease status-post endarterectomy, gout, arthritis, gastroesophageal reflux disease, Merkel cell carcinoma of the left axillary lymph node stage II (status-post 6 of 6 cycles of  etoposide and cisplatin), and pulmonary embolism.  The Veteran was service-connected for pleural plaques which appeared to be benign and there was no evidence that the plaques caused any office visits.  A CT scan conducted in December 2011 demonstrated pleural calcifications which could be seen with asbestos-related pleural disease without focal pulmonary nodule or mass.  Pulmonary function testing demonstrated moderate obstructive symptoms (FEV1/FVC of 74 percent and FEV1 of 58.7), but the opinion provider indicated that the obstructive symptoms were not likely due to asbestos-related pleural plaques.  A review of the Veteran's treatment records indicated that his recent health care visits revolved around a remotely diagnosed Merkel cell carcinoma of the left axilla.  Thus, the evidence did not support the claim for unemployability secondary to pleural calcifications.

A VA audiologist also reviewed the Veteran's claim file in May 2012 and opined that the Veteran should not be considered unemployable on the basis of his hearing loss or tinnitus.  The audiologist explained that the most recent audiology testing revealed a mild to moderately-severe sensorineural hearing loss in the right ear from 1,000 to 8,000 Hertz and a mild to moderate sensorineural hearing loss from 1,500 to 8,000 Hertz in the left ear.  Word recognition was fair to good.  The Veteran could be expected to encounter difficulty understanding conversation in a moderately-difficult listening environment or on the telephone, but he should do well in quiet environments.  His communication abilities may be enhanced by assistive devices and/or modification of his working environment.  The Americans with Disabilities Act mandates that employers provide assistance to an employee to facilitate his ability to perform his duties.  

In December 2015, a VA physician reviewed the Veteran's claims file and opined that based upon a review of all of his treatment records, there was "little to no reason" why the service-connected hearing loss, tinnitus, and asbestos residuals alone would keep him from being employed when all other medical comorbidities/age are removed from consideration.  This opinion was based on the fact that he had hearing aids and that he was happy with them according to records in the file.  With amplification, many types of work can continue to be performed.  Unless good hearing acuity was needed, overall the Veteran would not likely have difficulty performing work that required average hearing sensitivity.  Likewise, tinnitus was not likely to affect employment in almost all types of settings.  Desk work, administrative issues, his barbering, and other types of sedentary or minimal exertion types of work would be easily performed.  Concerning the Veteran's asbestos residuals, these are minor and are unlikely to cause functional impairment.  He might become mildly short of breath with exertion (based on the plaques alone), but otherwise routine types of work should be able to be performed without difficulty.  Given the Veteran's skillset, education, and background and certainly with his many years of barbering expertise, this type of work should be acceptable and easily performed.

The Veteran contended in a statement received by VA in February 2016 (VA Form 9) that the December 2015 opinion was insufficient because the opinion provider wrongly evaluated his service-connected pleural calcifications as 10 percent disabling and did not consider the fact that a 60 percent disability rating for this disability had been restored.  Regardless, the examiners considered the limitation of function caused by the service-connected disability and this is the crucial factor in considering whether service-connected disability precludes employment.  The Board remand requested a review by a vocational expert and the review was performed by a medical doctor.  However, the physician answered the questions raised in the remand and explained why the Veteran would not be precluded from occupations that he is qualified to perform, including barbering, due to service-connected disability.  Both the May 2012 and December 2015 opinions were based upon a complete review of the Veteran's medical records and reported history, they are accompanied by specific rationales that are not inconsistent with the evidence of record, and the opinions/rationales pertaining to the service-connected respiratory disability were based upon the objective data concerning the severity of the disability found in the Veteran's treatment records and his reported symptoms were also taken into account.  Thus, the May 2012 and December 2015 opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).   

The Veteran is competent to claim that his service-connected disabilities preclude him from working and the Board has no legitimate basis to challenge the credibility of his statements concerning his symptoms.  Nevertheless, the Board finds that his statements are less probative than the medical opinions of record as to whether his service-connected disabilities, alone, preclude him from securing and following all substantially gainful employment.  The Veteran acknowledged during the September 2011 VA audiologic examination that although his tinnitus was "somewhat bothersome," neither his tinnitus nor his hearing loss really affected the ordinary conditions of his daily life (including his ability to work).  The medical professionals who provided the May 2012 and December 2015 opinions confirmed   that although the Veteran's hearing loss may have some impact on his employment in certain settings, he would be able to perform jobs that required average hearing sensitivity and the use of amplification/assistive devices (such as hearing aids, which he was reportedly using and he was happy with their performance) would further enhance his ability to work.

As for the service-connected respiratory disability, the Veteran reported during the December 2011 VA respiratory examination that his respiratory disability resulted in a gradual decline in his ability to perform his job as a barber.  Nevertheless, he remained employed on a part time basis as a barber at the time of his March 2012 claim.  Despite the fact that the income data provided by the Veteran on his March 2012 VA Form 21-8940 is conflicting as to whether his part time employment at the time was substantially gainful, the May 2012 and December 2015 opinions reflect that the service-connected pleural plaques, alone, are not sufficient to preclude all substantially gainful employment because their effects are relatively minor and any associated shortness of breath would not preclude routine types of work.

Moreover, the December 2015 opinion indicates that even the combined effects of the Veteran's service-connected disabilities do not, alone and in the absence of other non service-connected disabilities, preclude the Veteran from securing and following all substantially gainful employment.  He would still be able to perform sedentary and minimal exertion types of work and his skillset, education, and background would enable him to continue working as a barber despite his service-connected disabilities.

Overall, the weight of the evidence is against a finding that the Veteran's service-connected disabilities alone prevent him from securing and following all substantially gainful employment consistent with his education and occupational experience.  Although his service-connected hearing loss, tinnitus, and pleural calcifications result in some work impairments, his own reports and the above medical opinions support a finding that his service-connected disabilities alone (either individually or collectively) do not result in an inability to secure and follow all substantially gainful employment.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


